Citation Nr: 1520733	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for left leg shorter than right leg, including as secondary to service-connected back and bilateral knee conditions.

4.  Entitlement to an initial rating in excess of 10 percent for asthma.

5.  Entitlement to an initial rating in excess of 10 percent for acne.

6.  Entitlement to a rating in excess of 40 percent for low back condition.

7.  Entitlement to a rating in excess of 30 percent for status post left knee.

8.  Entitlement to a rating in excess of 20 percent for right shoulder condition with bursitis.

9.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

10.  Entitlement to a compensable rating for ulcer syndrome.

11.  Entitlement to a compensable rating for fracture of the left little finger.

12.  Entitlement to an initial compensable rating for mild atrophy of left thigh quadriceps, muscle group XIV.

13.  Entitlement to a rating in excess of 20 percent for left shoulder condition with bursitis.

(The issue of whether clear and unmistakable error exists in a July 1988 Board decision that denied a compensable rating for a low back condition prior to October 27, 1982, is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	Albert K. Lai, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969 and from September 1972 to May 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2010, December 2011, and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2012, the Veteran testified before a Decision Review Officer at the RO.  In April 2014, he testified at a hearing before the undersigned at the Central Office in Washington, D.C.  Transcripts of both hearings are associated with the claims file.

The Board notes that in July 2012 and in April 2013, VA received a Form 21-22a, which provided an unlimited power of attorney on behalf of Attorney Devine.  However, at the Veteran's April 2014 hearing, Attorney Devine and Attorney Lai (both of the same law firm), attempted to limit their representation of the Veteran to only two issues.  At the hearing, Attorney Lai submitted a new VA Form 21-22a limiting his representation of the Veteran to those issues.  Unfortunately, the form was not properly executed.

In March 2015, VA sent the Veteran a letter requesting that he clarify his representative.  That same month, Attorney Lai submitted a properly executed VA Form 21-22a, but did not limit his representation of the Veteran to any specific issues.  As a result, his power of attorney is unlimited in scope and extends to all issues before the Board.

The issues of entitlement to service connection for ischemic heart disease and left leg shorter than right leg; and entitlement to higher ratings for asthma, acne, low back condition, status post left knee, right shoulder condition with bursitis, chondromalacia of the right knee, ulcer syndrome, fracture of the left little finger, and mild atrophy of left thigh quadriceps, muscle group XIV; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Resolving doubt in favor of the Veteran, a cervical spine disability is related to service.


CONCLUSION OF LAW

A cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that the Veteran was involved in an auto accident in June 1975.  He was admitted to a hospital following the accident, where he was diagnosed with a cerebral concussion.  The service records further reveal that the Veteran was rear-ended by a motor vehicle in August 1976.  As a result of that injury, the Veteran complained of back and shoulder pain, among other things.  The records also show that two weeks later, the Veteran was struck by a vehicle as he was walking.  He complained of gross pain along entire spinal column while being treated for his injuries.  The service treatment records do not reflect complaints of neck pain or any injury specifically to the neck.  The April 1976 separation examination was negative for any cervical spine disorder.

At the Veteran's hearing in April 2014, he testified that the initial car accident in 1975 caused injuries to his neck and his back.  He explained that he lost consciousness during the accident, but was told that when he lost control of the car, it flipped a few times and hit a tree head-on, totaling the car.  He indicated that he suffered headaches after his initial car accident, and had a lump on the side of his head.  The Veteran further testified that the auto accidents in 1976 further aggravated his neck and back pain that was caused by the prior auto accident.  The Veteran indicated that he has had neck pain since service and that was the only time where he had injured his cervical spine.

Post-service medical records show treatment for cervical spine disorders.  

In a letter dated in November 2007, a VA rheumatologist section chief provided a statement regarding the Veteran's claim.  This physician indicated that the Veteran had thoracic disc damage and other musculoskeletal complaints that had persisted for many years.  The physician expressed an opinion that these musculoskeletal complaints began during the Veteran's military service, including as a result of the stress he experienced to his joints from parachute jumps and other physical activities.  He also noted that the Veteran's motor vehicle accidents had exacerbated these problems.

In December 2013, the same physician provided another medical opinion that specifically addressed a causal link between the Veteran's in-service accidents and his current cervical spine disabilities.  This physician indicated that he, and other members of his staff, had treated the Veteran since 2002.  In his letter, the physician indicated that he had reviewed the Veteran's medical records dating back to 1975.  He indicated that the diagnoses of Veteran's current spine disability were degenerative disc disease (DDD) and disc herniations resulting in bulging at C4-5, C5-6, and C6-7, foraminal narrowing with cervical spine radiculopathy, and cervical spondylitis.  The physician stated that it was his opinion that the Veteran had experienced an injury to his cervical spine in service.  He further opined that these current cervical spine conditions are at least as likely as not a result of the in-service cervical spine injury.  The physician indicated that his opinion was based on his own lengthy treatment of the Veteran, review of the Veteran's medical records, and his knowledge of the Veteran's medical history.  

The Board finds the December 2013 opinion is probative, as it provides a clear conclusion with supporting data, and reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no medical opinion evidence to the contrary.  

Resolving all doubt in the Veteran's favor, service connection for a cervical spine disability, diagnosed as DDD and disc herniations resulting in bulging at C4-5, C5-6, and C6-7, foraminal narrowing with cervical spine radiculopathy, and cervical spondylitis, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability is granted.


REMAND

In April 2014, the Veteran appeared at a Central Office hearing.  At that hearing, the Veteran's private attorney attempted to limit his representation of the Veteran to two specific claims only; these were entitlement to service connection for cervical spine disability and whether CUE existed in a prior Board decision.  Testimony was provided on these two claims only.

At the hearing, the Veteran indicated that he was not prepared to present testimony on the remaining 12 issues on appeal shown on the title page.  He indicated that he wanted a hearing on those issues at a later date.  

In September 2014, the Veteran was contacted to determine whether he desired a hearing on the remaining 12 issues.  In November 2014, the Veteran confirmed that he still desired a hearing to address those 12 issues, but requested that it be held at his local RO rather than at the Central Office.  To date, no such hearing has been scheduled.  Thus, these issues are remanded to afford the Veteran an appropriate hearing.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§20.700(a), 20.703 (2014).  

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


